DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 1 recites “a controller separate from the processor to: detect corruption of the instructions, and in response to detecting the corruption, use a recovery code to trigger recovery of the core hardware logic from the corruption of the instructions.” The structure is provided in ¶ 0020: “The embedded controller 102 can be implemented with…any type of programmable circuit” and the functions are provided in ¶¶ 0034, 0035: “detection of corruption of core controller information 116…trigger recovery from the corruption…retrieves the core recovery code 124”.

Claim 9 recites “core controller to perform configuring of a hardware component of the device”. The structure and the functions are provided in ¶¶ 0013, 0014: “chipset can include one integrated (IC) chip or multiple IC chips…can include a core controller that performs certain basic tasks in an electronic device”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 19 objected to because of the following informalities:  “replacing, by the boot code”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitations "a code image" and “the code image”. 
It is unclear if these limitations are different than “a full code image” in claim 13. For examination purposes, these limitations will be interpreted as referring to “a full code image” in claim 13, which is supported by the Specification, [0039], [0040].

It is recommended that claim 18 instead recites "[[a]] the full code image" and “the full code image”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0286436 (“Liu”) in view of US Patent Application Publication No. 2016/0055069 (“Jeansonne”).
	
Regarding claim 1, Liu teaches
	A device comprising: 
a processor; (Fig. 1, [0015]: CPU 102)
a core hardware logic to execute instructions to perform a task in the device; (Fig. 1, [0015]: management engine (ME) 176 is typically associated with systems based on Intel x86 processors, and is provided on the system main board. ME 176 incorporated at an Intel x86 main board is considered to be a platform security processor (PSP). A platform security processor is a processor that can operate independently of primary CPU core processors, and that can execute firmware. Fig. 1, [0020]: PSP 174 is a microcontroller that includes dedicated static random access memory (SRAM))
a shared storage to store information comprising instructions executable by the core hardware logic; (Fig. 2, [0021]: PSP firmware stored at a PSP directory at NVRAM 170. Fig. 1, [0015]: NVRAM 170 referred to as BIOS SPI)
a private storage to store a recovery code comprising machine-readable instructions; ([0027]: the redundant PSP firmware can be stored at a sector that is different than the sector containing the primary copy of the PSP firmware. [0029]: execution of PSP firmware completes by releasing an x86 core processor from reset, where upon the x86 processor begins executing instructions residing at the initial boot block)
and a controller separate from the processor to: (Fig, 3a, [0025]: execution of instructions stored at the PSP ROM validates the PSP firmware. Fig. 1, [0020]: PSP 174 is a microcontroller that includes dedicated read-only memory (ROM). PSP 174 is an isolated processor that runs independently from the main CPU processor cores)
detect corruption of the instructions in the information stored in the shared storage, (Fig. 3a, [0025]: PSP firmware is found to be invalid)
and in response to detecting the corruption: (Fig. 3a, [0025]: PSP firmware is found to be invalid)
retrieve, with the controller, the recovery code comprising the machine-readable instructions from the private storage accessible by the controller and inaccessible by the processor, and (Fig. 3a, [0025]: redundant copy of PSP firmware located and validated. [0027]: the redundant PSP firmware can be stored at a sector that is different than the sector containing the primary copy of the PSP firmware. [0029]: execution of PSP firmware completes by releasing an x86 core processor from reset, where upon the x86 processor begins executing instructions residing at the initial boot block)
…
wherein the core hardware logic is to execute the recovery code comprising the machine-readable instructions that [was retrieved], to recover from the corruption of the instructions in the information stored in the shared storage. (Fig. 3a, [0025]: Alternatively, if the redundant copy of the PSP firmware is verified to be correct, the PSP firmware is loaded into memory and executed).
Liu does not teach replace a recovery code in the information stored in the shared storage with the recovery code retrieved from the private storage.

Regarding claim 1, Jeansonne teaches 
a processor; (Fig. 3, [0045], [0048]: processor 206) 
a core hardware logic to execute instructions to perform a task in the device;  (Fig. 3, [0045]: ME 304, which is part of a chipset. The ME 304 provides functionalities to allow for monitoring, maintenance, updating, upgrading, and repairing of a computing system, for example)
a shared storage to store information comprising instructions executable by the core hardware logic; (Fig. 3, [0045]: primary non-volatile memory 204 can further store a Management Engine (ME) region 302. The ME region 302 includes code (e.g. firmware or other machine readable instructions) of an ME 304. Fig. 2, [0020]: primary non-volatile memory 204 is a shared non-volatile memory)
a private storage to store a recovery code comprising machine-readable instructions; (Fig. 3, [0049]: repair the ME region 302 by copying a recovery image from the secondary non-volatile memory 216. Fig. 2, [0020]: secondary non-volatile memory 216 is accessible by the embedded controller 202, but is inaccessible to the processor 206)
and a controller separate from the processor to: (Fig. 3, Fig. 4, [0051]: In the foregoing process of FIG. 4, instead of performing various tasks using the system firmware 207, the embedded controller 202 can be used instead)
detect corruption of the instructions in the information stored in the shared storage, (Fig. 4, [0048]: embedded controller 202 detected that the ME region
302 is compromised)
and in response to detecting the corruption: (Fig. 4, [0048]: embedded controller 202 detected that the ME region 302 is compromised)
retrieve, with the controller, the recovery code comprising the machine-readable instructions from the private storage accessible by the controller and inaccessible by the processor, and (Fig. 3, Fig. 4, [0049]: repair the ME region 302 by copying a recovery image from the secondary non-volatile memory 216. Fig. 2, [0020]: secondary non-volatile memory 216 is accessible by the embedded controller 202, but is inaccessible to the processor 206. Fig. 3, Fig. 4, [0051]: In the foregoing process of FIG. 4, instead of performing various tasks using the system firmware 207, the embedded controller 202 can be used instead)
replace a recovery code in the information stored in the shared storage with the recovery code retrieved from the private storage, (Fig. 3, Fig. 4, [0049]: repair the ME region 302 by copying a recovery image from the secondary non-volatile memory 216. Fig. 2, [0020]: secondary non-volatile memory 216 is accessible by the embedded controller 202, but is inaccessible to the processor 206. Fig. 3, Fig. 4, [0051]: In the foregoing process of FIG. 4, instead of performing various tasks using the system firmware 207, the embedded controller 202 can be used instead)
…, to recover from the corruption of the instructions in the information stored in the shared storage. (Fig. 3, Fig. 4, [0049]: repair the ME region 302 by copying a recovery image from the secondary non-volatile memory 216).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Liu’s firmware recovery with Jeansonne’s firmware recovery. Liu is trying to address the issue of the boot process failing to continue after a corruption in chipset firmware (Liu, [0024]), which traditionally is not recoverable in the field in the event of a compromise (Jeansonne, [0046]). Furthermore, Liu explicitly states that their techniques can be utilized on Intel
processors running Management Engine (Liu, [0015]), the architecture utilized by Jeansonne (Jeansonne, [0045]).
	
	Regarding claim 2, Liu further teaches
	wherein the private storage is accessible by the controller when the processor is non-operational ([0027]: the redundant PSP firmware can be stored at a sector that is different than the sector containing the primary copy of the PSP firmware. [0029]: execution of PSP firmware completes by releasing an x86 core processor from reset, where upon the x86 processor begins executing instructions residing at the initial boot block).

	Regarding claim 3, Liu further teaches
	wherein the recovery code comprising the machine-readable instructions is executable on the core hardware logic to enable functioning of the processor. ([0029]: execution of PSP firmware completes by releasing an x86 core processor from reset, where upon the x86 processor begins executing instructions residing at the initial boot block).

	Regarding claim 4, Liu further teaches
	wherein the recovery code comprising the machine-readable instructions is executable on the core hardware logic to enable functioning of the processor by configuring a setting of the processor. ([0029]: execution of PSP firmware completes by releasing an x86 core processor from reset, where upon the x86 processor begins executing instructions residing at the initial boot block).

	Regarding claim 8, Liu further teaches
	wherein the instructions in the information in the shared storage comprise firmware executable on the core hardware logic. (Fig. 1, Fig. 2, [0021]: PSP firmware stored at a PSP directory at NVRAM 170).

	Regarding claim 9, Jeansonne further teaches
	wherein the core hardware logic comprises a core controller to perform configuring of a hardware component of the device. (Fig. 3, [0045]: ME 304
can be included in an I/O controller 306. The ME 304 provides functionalities to allow for monitoring, maintenance, updating, upgrading, and repairing of a computing system).

Regarding claim 10, Liu teaches
	A non-transitory machine-readable storage medium comprising instructions that upon execution cause a device to: (Fig. 1, [0033]: The information handling system 100 can include a computer-readable medium, not shown in FIG. 1, in which one or more sets of instructions, such as software, can be embedded. Further, the instructions may embody one or more of the methods or logic as described herein. In a particular embodiment, the instructions may reside completely, or at least partially, within system memory 104 or another memory included at system 100)
detect, with a controller in the device, corruption of information comprising data and instructions stored in a shared storage (Fig, 3a, [0025]: execution of instructions stored at the PSP ROM validates the PSP firmware in BIOS SPI, and PSP firmware is found to be invalid. Fig. 1, [0015]: NVRAM 170 referred to as BIOS SPI. Fig. 1, [0020]: PSP 174 is a microcontroller that includes dedicated read-only memory (ROM)) and executable by a core hardware logic in the device; (Fig. 1, [0015]: management engine (ME) 176 is typically associated with systems based on Intel x86 processors, and is provided on the system main board. ME 176 incorporated at an Intel x86 main board is considered to be a platform security processor (PSP). A platform security processor is a processor that can operate independently of primary CPU core processors, and that can execute firmware. Fig. 1, [0020]: PSP 174 is a microcontroller that includes dedicated static random access memory (SRAM))
in response to detecting the corruption of the information, retrieve, with the controller, a recovery code comprising machine-readable instructions from a controller storage accessible by the controller and inaccessible by a processor of the device,… (Fig. 3a, [0025]: redundant copy of PSP firmware located and validated. [0027]: the redundant PSP firmware can be stored at a sector that is different than the sector containing the primary copy of the PSP firmware. [0029]: execution of PSP firmware completes by releasing an x86 core processor from reset, where upon the x86 processor begins executing instructions residing at the initial boot block)
execute, by the core hardware logic from the shared storage, the recovery code comprising the machine-readable instructions that [was retrieved], to configure the processor separate from controller; (Fig. 3a, [0025]: Alternatively, if the redundant copy of the PSP firmware is verified to be correct, the PSP firmware is loaded into memory and executed). [0029]: execution of PSP firmware completes by releasing an x86 core processor from reset, where upon the x86 processor begins executing instructions residing at the initial boot block. Fig. 1, [0020]: PSP 17 4 is an isolated processor that runs independently from the main CPU processor cores)
and after the configuring of the processor, execute a boot code on the processor. ([0029]: execution of PSP firmware completes by releasing an x86 core processor from reset, where upon the x86 processor begins executing instructions residing at the initial boot block).
Liu does not teach replace a recovery code in the information stored in the shared storage with the recovery code retrieved from the controller storage.

Regarding claim 10, Jeansonne teaches
detect, with a controller in the device, corruption of information comprising data and instructions stored in a shared storage and executable by a core hardware logic in the device; (Fig. 4, [0048]: embedded controller 202 detected that the ME region 302 is compromised. Fig. 3, [0045]: primary non-volatile memory 204 can further store a Management Engine (ME) region 302. The ME region 302 includes code (e.g. firmware or other machine readable instructions) of an ME 304, which is part of a chipset. Fig. 2, [0020]: primary non-volatile memory 204 is a shared non-volatile memory) 
in response to detecting the corruption of the information, retrieve, with the controller, a recovery code comprising machine-readable instructions from a controller storage accessible by the controller and inaccessible by a processor of the device, and replace a recovery code in the information stored in the shared storage with the recovery code retrieved from the controller storage (Fig. 3, Fig. 4, [0049]: repair the ME region 302 by copying a recovery image from the secondary non-volatile memory 216. Fig. 2, [0020]: secondary non-volatile memory 216 is accessible by the embedded controller 202, but is inaccessible to the processor 206. Fig. 3, Fig. 4, [0051]: In the foregoing process of FIG. 4, instead of performing various tasks using the system firmware 207, the embedded controller 202 can be used instead)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Liu’s firmware recovery with Jeansonne’s firmware recovery. Liu is trying to address the issue of the boot process failing to continue after a corruption in chipset firmware (Liu, [0024]), which traditionally is not recoverable in the field in the event of a compromise (Jeansonne, [0046]). Furthermore, Liu explicitly states that their techniques can be utilized on Intel
processors running Management Engine (Liu, [0015]), the architecture utilized by Jeansonne (Jeansonne, [0045]).

	Regarding claim 11, Liu further teaches
	and the controller storage is accessible by the controller when the processor is non-operational. ([0027]: the redundant PSP firmware can be stored at a sector that is different than the sector containing the primary copy of the PSP firmware. [0029]: execution of PSP firmware completes by releasing an x86 core processor from reset, where upon the x86 processor begins executing instructions residing at the initial boot block).
	Liu does not teach wherein the controller is an embedded controller.
Jeansonne further teaches
	wherein the controller is an embedded controller (Fig. 3, Fig. 4, [0051]: In the foregoing process of FIG. 4, instead of performing various tasks using the system firmware 207, the embedded controller 202 can be used instead).

Allowable Subject Matter
Claims 5-7, 12, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13-17 allowed.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record, either alone or when combined, teaches or suggests all of the limitations in claim(s) 5, 12, 13, or 19. 

The closest prior art(s) of record to claim 5 is/are US Patent Application Publication No. 2016/0055069 (“Jeansonne”). As shown above, Liu in view of Jeansonne, teaches the limitations of amended claims 1-3. As shown in the previous office action, mailed 02/04/2022, Jeansonne, in a different embodiment, taught the limitations of claim 5. However, Jeansonne has no embodiments or combination of embodiments that teach or suggest the boot code is executable on the processor after the functioning of the processor is enabled to retrieve the full code image to replace the instructions in the information in the shared storage using the full code image in combination with replace a recovery code in the information stored in the shared storage with the recovery code retrieved from the private storage.
Claims 12, 13, and 19 recite the same limitations of claim 5 above and are allowable for the same reasons. 

Response to Arguments
Applicant’s arguments, see pg. 8, filed 05/03/2022, with respect to the provisional nonstatutory double patenting rejection of claim 1 have been fully considered and are persuasive.  The provisional nonstatutory double patenting rejection of claim 1 has been withdrawn. 

Applicant's arguments, see pg. 8-9, filed 05/03/2022, with respect to the 112(f) interpretations of claims 1 and 9 have been fully considered but they are not persuasive. “controller” and “core controller” are not recognized by a person of ordinary skill in the art as being sufficiently definite structure, and the Specification does not define “controller” or “core controller” as being sufficiently definite structure. Therefore, “controller” and “core controller” will be interpreted under 112(f). 

Applicant’s arguments, see pg. 9-11, filed 05/03/2022, with respect to the rejection(s) of claim(s) 1-15 under 102(a)(2) and 103 have been fully considered and are persuasive.  More specifically, Applicant’s arguments that Chaiken in view of Liu does not teach replace a recovery code in the information stored in the shared storage with the recovery code [comprising machine-readable instructions] retrieved from the controller storage are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of US Patent Application Publication No. 2019/0286436 (“Liu”) in view of US Patent Application Publication No. 2016/0055069 (“Jeansonne”). As shown in the 103 rejections above, Applicant’s arguments that Liu does not teach retrieve, with the controller, a recovery code comprising machine-readable instructions from a controller storage accessible by the controller and inaccessible by a processor of the device are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Patent Application Publication No. 2013/0013905: Rollback a corrupt verification module that verifies an initialization firmware, which verifies a BIOS. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625. The examiner can normally be reached M-Th 8:00AM-12:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113